

Exhibit 10.2


Restricted Stock Units Award
Three-Year Vest


TRIMAS CORPORATION
2017 EQUITY AND INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK UNITS AGREEMENT


TriMas Corporation (the “Company”), as permitted by the TriMas Corporation 2017
Equity and Incentive Compensation Plan (“Plan”), and as approved by the
Committee, has granted to the individual listed below (“Grantee”), a Restricted
Stock Units award (“Award”) for the number of Restricted Stock Units set forth
below (“Restricted Stock Units”), subject to the terms and conditions of the
Plan and this Restricted Stock Units Agreement (“Agreement”).
Unless otherwise defined in this Agreement or in Appendix A to this Agreement,
the terms used in this Agreement have the same meanings as defined in the Plan.
I.    NOTICE OF AWARD
Grantee:
[specify Grantee’s name]
Date of Agreement:
As of [enter date]
Date of Grant:
[grant date]
Number of Restricted Stock Units:
[number of Restricted Stock Units]



II.    AGREEMENT
A.    Grant of Restricted Stock Units. The Company has granted to Grantee (who,
pursuant to this Award is a Participant in the Plan) the number of Restricted
Stock Units set forth above, subject to the terms of this Agreement. The
Restricted Stock Units granted under this Agreement are payable only in shares
of Common Stock as described in Section II.A.2. Notwithstanding anything to the
contrary anywhere else in this Agreement, the Restricted Stock Units evidenced
by this Award are subject to the terms and provisions of the Plan, which are
incorporated by reference into this Agreement.
1.    Vesting.
(a)General. Subject to Section II.A.1(b), the Restricted Stock Units will vest
in three substantially equal installments on the first three anniversaries of
the Date of Grant (each, a “Vesting Date”), subject generally to Grantee’s
continued status as a Service Provider through each such Vesting Date.
(b)Termination of Service; Forfeiture. Notwithstanding any other provision of
this Agreement:




--------------------------------------------------------------------------------




(i)    Voluntary Termination; Termination for Cause; Breach of Other
Obligations. Any unvested Restricted Stock Units subject to this Award will be
canceled and forfeited if Grantee voluntarily terminates as a Service Provider
(other than for Good Reason as provided below), if Grantee’s status as a Service
Provider is involuntarily terminated by the Company or a Subsidiary for Cause,
or if Grantee violates the provisions of Section II.B.4 below. Notwithstanding
the foregoing, no termination of Grantee’s employment shall qualify as a
termination for Cause unless (x) the Company notifies Grantee in writing of the
Company’s intention to terminate Grantee’s employment for Cause within 90 days
following the initial existence of the occurrence or event giving rise to Cause,
(y) Grantee fails to cure such occurrence or event within 30 days after receipt
of such notice from the Company and (z) the Company terminates Grantee’s
employment within 45 days after the expiration of Grantee’s cure period in
subsection (y).
(ii)    Death; Disability. If Grantee ceases to be a Service Provider prior to
any Vesting Date as a result of Grantee’s death or Disability, Grantee shall
fully vest in the Restricted Stock Units subject to this Award that have not
already vested as of the date on which Grantee ceases to be a Service Provider
due to Grantee’s death or Disability.
(iii)    Qualifying Termination Prior to a Change in Control. If Grantee has a
Qualifying Termination that occurs prior to (or more than two years after) a
Change in Control and before the final Vesting Date, Grantee shall vest in a
pro-rata portion of Grantee’s unvested Restricted Stock Units, with the pro-rata
amount calculated by (x) multiplying the total number of Restricted Stock Units
subject to this Award by a fraction with (i) a numerator equaling the number of
whole calendar months that have elapsed from the Date of Grant to the date of
Grantee’s Qualifying Termination, and (ii) a denominator equal to 36, and then
(y) subtracting the number of Restricted Stock Units that have already vested
under this Award.
(iv)    Retirement. If Grantee ceases to be a Service Provider as a result of
Grantee’s Retirement, the Committee may, in its discretion, permit Grantee to
receive a pro-rata portion of the Restricted Stock Units, with the pro-rata
portion determined in accordance with Section II.A.1(b)(iii).
(v)    Change in Control. In the event of a Change in Control that occurs prior
to the vesting of any portion of the Restricted Stock Units subject to this
Award, such unvested Restricted Stock Units shall vest in accordance with this
Section II.A.1(b)(v).
(A)    Notwithstanding anything to the contrary herein, if at any time before
the vesting or forfeiture of Restricted Stock Units subject to this Award, and
while Grantee is continuously a Service Provider, a Change in Control occurs,
then the Restricted Stock Units will become nonforfeitable and payable to
Grantee in accordance with Section II.A.2 hereof, except to the extent that a
Replacement Award is provided to Grantee in accordance with Section
II.A.1(b)(v)(B) to continue, replace or assume the Restricted Stock Units
covered by this Award (the “Replaced Award”).
(B)    For purposes of this Agreement, a “Replacement Award” means an award (1)
of the same type (e.g., time-based restricted stock units) as the Replaced
Award, (2) that has a value at least equal to the value of the Replaced Award,
(3) that relates to publicly traded equity securities of the Company or its
successor in the Change in Control or another entity that is affiliated with the
Company or its


2

--------------------------------------------------------------------------------




successor following the Change in Control, (3) if Grantee holding the Replaced
Award is subject to U.S. federal income tax under the Code, the tax consequences
of which to such Grantee under the Code are not less favorable to such Grantee
than the tax consequences of the Replaced Award, and (E) the other terms and
conditions of which are not less favorable to Grantee holding the Replaced Award
than the terms and conditions of the Replaced Award (including the provisions
that would apply in the event of a subsequent Change in Control). A Replacement
Award may be granted only to the extent it does not result in the Replaced Award
or Replacement Award failing to comply with or be exempt from Section 409A of
the Code. Without limiting the generality of the foregoing, the Replacement
Award may take the form of a continuation of the Replaced Award if the
requirements of the two preceding sentences are satisfied. The determination of
whether the conditions of this Section II.A.1(b)(v)(B) are satisfied will be
made by the Committee, as constituted immediately before the Change in Control,
in its sole discretion.
(C)    If, after receiving a Replacement Award, Grantee experiences a Qualifying
Termination with the Company or a Subsidiary (or any of their successors) (as
applicable, the “Successor”) within a period of two years after the Change in
Control and during the remaining vesting period for the Replacement Award, the
Replacement Award shall become fully vested and nonforfeitable with respect to
the time-based restricted stock units covered by such Replacement Award upon
such termination.
(D)    If a Replacement Award is provided, notwithstanding anything in this
Agreement to the contrary, any outstanding Restricted Stock Units subject to
this Award that at the time of the Change in Control are not subject to a
“substantial risk of forfeiture” (within the meaning of Section 409A of the
Code) will be deemed to be vested and nonforfeitable at the time of such Change
in Control.
Any Restricted Stock Units that do not vest in accordance with Section II.A.1(a)
or this Section II.A.1(b) shall be canceled and forfeited as of the date Grantee
ceases to be a Service Provider. However, in particular, this Award is subject
to Section 18(c) of the Plan.
2.    Settlement.
(a)    General. Subject to Section II.A.2(b) below, and as soon as
administratively practicable following (but no later than thirty (30) days
following) each applicable Vesting Date, the Company shall issue Grantee one
share of Common Stock for each Restricted Stock Unit that is vested (but has not
previously been settled) on such Vesting Date.
(b)    Other Payment Events. Notwithstanding Section II.A.2(a), to the extent
that the Restricted Stock Units are vested on the dates set forth below, payment
with respect to the Restricted Stock Units will be made as follows:
(1)    to the extent the Restricted Stock Units are vested as a result of
Section II.A.1(b) (and have not previously been settled) on the date of
Grantee’s separation from service (within the meaning of Section
409A(a)(2)(A)(i) of the Code), the Company shall issue Grantee one share of
Common Stock for each vested Restricted Stock Unit as soon as


3

--------------------------------------------------------------------------------




practicable following (but no later than thirty (30) days following) the date of
such separation from service; and
(2)    to the extent the Restricted Stock Units are vested as a result of
Section II.A.1(b) (and have not previously been settled) on the date of a Change
in Control, the Company shall issue Grantee one share of Common Stock for each
vested Restricted Stock Unit as soon as practicable following (but no later than
thirty (30) days following) the date of the Change in Control; provided,
however, that if such Change in Control would not qualify as a permissible date
of distribution under Section 409A(a)(2)(A) of the Code, and the regulations
thereunder, and where Section 409A of the Code applies to such distribution,
Grantee is entitled to receive the corresponding payment on the date that would
have otherwise applied pursuant to Sections II.A.2(a) or II.A.2(b)(1) as though
such Change in Control had not occurred.
3.    Dividend Equivalent Rights. Grantee shall be credited with cash per
Restricted Stock Unit equal to the amount of each cash dividend paid by the
Company (if any) to holders of Common Stock generally with a record date
occurring on or after the Date of Grant and prior to the time when the
Restricted Stock Units are settled in accordance with Section II.A.2 hereof. Any
amounts credited pursuant to the immediately preceding sentence shall be subject
to the same applicable terms and conditions (including vesting, payment or
forfeitability) as apply to the Restricted Stock Units based on which the
dividend equivalents were credited, and such amounts shall be paid in either
cash or Common Stock, as determined by the Committee in its sole discretion, at
the same time as the Restricted Stock Units to which they relate. If such
amounts are paid in Common Stock, the number of shares so paid shall be rounded
down to the nearest whole number and shall be determined by dividing such
credited amounts by the Market Value per Share on the payment date.
4.    Rights as a Shareholder. Grantee will not have any rights of a stockholder
(including voting and dividend rights) with respect to the Restricted Stock
Units covered by this Award (except as otherwise provided in Section II.A.3).
5.    Adjustments. The Restricted Stock Units covered by this Award will be
subject to adjustment as provided in Section 11 of the Plan.
B.    Other Terms and Conditions.
1.    Non-Transferability of Award. Except as described below, this Award and
the Restricted Stock Units subject to this Award may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution. The terms of this Award are
binding on the executors, administrators, heirs, successors and assigns of
Grantee.
2.    Withholding. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with any
payment made or benefit realized by Grantee under this Agreement, and the
amounts available to the Company for such withholding are insufficient, it shall
be a condition to the receipt of such payment or the realization of such benefit
that Grantee make arrangements satisfactory to the Company for payment of the
balance of such taxes or other amounts required to be withheld. If Grantee’s
benefit is to be received in the form of shares of Common Stock, then (a) if
Grantee is subject to Section 16 of the Exchange Act, Grantee may elect that (1)
the Company will withhold shares of Common Stock having a value equal to the
amount required to be withheld or (2) Grantee will pay to the Company an amount
in cash equal to the amount required to be withheld, and (b) if Grantee is not
subject to Section 16 of the Exchange Act, Grantee may elect that all or any
part of such withholding requirement be satisfied by the retention by the
Company a portion of the Common Stock to be delivered to


4

--------------------------------------------------------------------------------




Grantee, by delivering to the Company other Common Stock held by Grantee, or by
tendering sufficient funds in cash or cash equivalent to the Company. The shares
of Common Stock used for tax or other withholding will be valued at an amount
equal to the fair market value of such shares of Common Stock on the date the
benefit is to be included in Grantee’s income. In no event will the fair market
value of the shares of Common Stock to be withheld or delivered pursuant to this
Section II.B.2 to satisfy applicable withholding taxes or other amounts in
connection with the benefit exceed (x) the maximum amount that could be required
to be withheld or (y) if so determined by the Committee after the date hereof,
the minimum amount required to be withheld.
3.    Dispute Resolution. Grantee and the Company agree that any disagreement,
dispute, controversy, or claim arising out of or relating to this Agreement, its
interpretation, validity, or the alleged breach of this Agreement, will be
settled exclusively and, consistent with the procedures specified in this
Section II.B.3, irrespective of its magnitude, the amount in controversy, or the
nature of the relief sought, in accordance with the following:
(a)    Negotiation. Grantee and the Company will use their best efforts to
settle the dispute, claim, question or disagreement. To this effect, they will
consult and negotiate with each other in good faith and, recognizing their
mutual interests, attempt to reach a just and equitable solution satisfactory to
both parties.
(b)    Arbitration. If Grantee and the Company do not reach a solution within a
period of 30 days from the date on which the dispute, claim, disagreement, or
controversy arises, then, upon written notice by Grantee to the Company or the
Company to Grantee, all disputes, claims, questions, controversies, or
differences will be submitted to arbitration administered by the American
Arbitration Association (the “AAA”) in accordance with the provisions of its
Employment Arbitration Rules and Mediation Procedures (the “Arbitration Rules”).
(1)    Arbitrator. The arbitration will be conducted by one arbitrator skilled
in the arbitration of executive employment matters. The parties to the
arbitration will jointly appoint the arbitrator within 30 days after initiation
of the arbitration. If the parties fail to appoint an arbitrator as provided
above, an arbitrator with substantial experience in executive employment matters
will be appointed by the AAA as provided in the Arbitration Rules. The Company
will pay all of the reasonable fees, if any, and expenses of the arbitrator and
the arbitration, unless otherwise determined by the arbitrator. Each party to
the arbitration will be responsible for his/its respective attorneys fees or
other costs of representation.
(2)    Location. The arbitration will be conducted in Oakland County, Michigan.
(3)    Procedure. At any oral hearing of evidence in connection with the
arbitration, each party or its legal counsel will have the right to examine its
witnesses and cross-examine the witnesses of any opposing party. No evidence of
any witness may be presented in any form unless the opposing party or parties
has the opportunity to cross-examine the witness, except under extraordinary
circumstances in which the arbitrator determines that the interests of justice
require a different procedure.
(4)    Decision. Any decision or award of the arbitrator is final and binding on
the parties to the arbitration proceeding. The parties agree that the
arbitration award may be enforced against the parties to the arbitration
proceeding or their assets wherever they may be found and that a judgment upon
the arbitration award may be entered in any court having jurisdiction.


5

--------------------------------------------------------------------------------




(5)    Power. Nothing contained in this Agreement may be deemed to give the
arbitrator any authority, power, or right to alter, change, amend, modify, add
to, or subtract from any of the provisions of this Agreement.
The provisions of this Section II.B.3 survive the termination or expiration of
this Agreement, are binding on the Company’s and Grantee’s respective
successors, heirs, personal representatives, designated beneficiaries and any
other person asserting a claim described above, and may not be modified without
the consent of the Company. To the extent arbitration is required, no person
asserting a claim has the right to resort to any federal, state or local court
or administrative agency concerning the claim unless expressly provided by
federal statute, and the decision of the arbitrator is a complete defense to any
action or proceeding instituted in any tribunal or agency with respect to any
dispute, unless precluded by federal statute.
4.    Restrictive Covenants.
(a)    Generally. The Company would not be providing Restricted Stock Units or
Common Stock to Grantee without Grantee’s agreement to abide by the restrictive
covenants described herein. The provisions herein are appropriate in light of
the position that Grantee has with the Company and the relationships and
confidential and trade secret information that Grantee has been and will be
exposed to because of Grantee’s position. Notwithstanding anything herein to the
contrary, if Grantee is subject to the restrictive covenants set forth in
Section 7 (or any successor provision) of the TriMas Corporation Executive
Severance/Change of Control Policy (or any successor policy), then (1) such
restrictive covenants, rather than the restrictive covenants in this Section
II.B.4, shall apply to Grantee, and (2) Grantee’s violation of such restrictive
covenants shall be treated as a violation of the restrictive covenants in this
Section II.B.4 for purposes of this Agreement.
(b)    Confidentiality. Recognizing Grantee’s fiduciary duties to the Company,
as a condition of this Agreement, Grantee agrees that he or she shall not, at
any time before or after termination of employment, in any fashion, form or
manner, either directly or indirectly, use, divulge, disclose or communicate, or
cause or permit any other person or entity to use, divulge, disclose or
communicate, to any person, firm, company or entity, in any manner whatsoever,
any Confidential Information (as defined below) of the Company except with the
prior written consent of the Board or to the extent specifically required to be
disclosed by applicable law. Grantee agrees to notify the Company as soon as
reasonably possible after being subpoenaed or otherwise requested by any third
party to disclose any Confidential Information. This Section II.B.4 shall not
result in the forfeiture of Restricted Stock Units or any clawback or recoupment
of the Award for the disclosure of a trade secret if that disclosure (1) is made
in confidence to a federal, state or local government official or to an attorney
for the sole purpose of reporting or investigating a suspected violation of law
or (2) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b). Notwithstanding anything in this
Agreement to the contrary, nothing in this Agreement prevents Grantee from
providing, without prior notice to the Company, information to governmental
authorities regarding possible legal violations or otherwise testifying or
participating in any investigation or proceeding by any governmental authorities
regarding possible legal violations, and for purpose of clarity Grantee is not
prohibited from providing information voluntarily to the Securities and Exchange
Commission pursuant to Section 21F of the Exchange Act.
(c)    Covenants Against Competition and Solicitation. Grantee agrees that,
while Grantee is employed by the Company, and for 12 months thereafter, Grantee
shall not engage, either directly or indirectly, as a principal for Grantee’s
own account or jointly with others, or as a stockholder in any corporation or
joint stock association, or as a partner or member of a general or limited
liability


6

--------------------------------------------------------------------------------




entity, or as an employee, officer, director, agent, consultant or in any other
advisory capacity in any Competitive Business that designs, develops,
manufactures, distributes, sells or markets the type of products or services
sold, distributed or provided by the Company, during the one-year period prior
to the date of employment termination and with which Grantee was involved and/or
oversaw (the “Business”); provided that nothing herein shall prevent Grantee
from owning, directly or indirectly, not more than five percent of the
outstanding shares of, or any other equity interest in, any entity engaged in
the Business and listed or traded on a national securities exchange or in an
over-the-counter securities market.
Grantee further understands and agrees that during and within 12 months after
being employed by the Company, Grantee shall not directly or indirectly (1)
employ or solicit, or receive or accept the performance of services by, any
active employee of the Company who is employed primarily in connection with the
Business, except in connection with general, non-targeted recruitment efforts
such as advertisements and job listings, or directly or indirectly induce any
employee of the Company to leave the Company, or assist in any of the foregoing,
or (2) solicit business (relating to the Business) from; attempt to entice away
from the Company; or interfere with the Company’s relationship with any entity
that is a client or customer of the Company at the time of such solicitation,
enticement, or interference; or that was or was identified or solicited as a
client or customer of the Company during the time that Grantee performed
services for the Company, unless such entity shall have ceased to have been such
a customer for a period of at least six months as of the time of such
solicitation.
(d)    Determination by the Board. Upon entering into this Agreement, Grantee
understands and agrees that a determination of the Board shall be final and
binding on the issue of whether Grantee’s actions are or will be in violation of
this Section II.B.4. Grantee may request in writing from the Board an advance
determination as to whether Grantee’s proposed actions will violate this Section
II.B.4.
(e)    Certain Definitions. The following definitions shall apply solely with
respect to this Section II.B.4:
(1)    “Company” means (A) during the Grantee’s employment with the Company, the
Company and any and all direct and indirect subsidiary, parent, affiliated or
related companies of the Company for which the Grantee has worked or had
responsibility during the Grantee’s employment with the Company, and (B) after
the Grantee’s termination of employment with the Company, the Company and any
and all direct and indirect subsidiary, parent, affiliated or related companies
of the Company for which Grantee worked or had responsibility at the time of the
Grantee’s termination of employment and at any time during the one-year period
prior to such termination of employment.
(2)    “Competitive Business” means a person or entity that engages in any
business engaged in by the Company, and that does so in a geographic area in
which the Company engage(s) in that business, and “engages” includes actively
planning to engage in the business.
(3)    “Confidential Information” means trade secrets of the Company and all
other confidential or proprietary information that relates to any aspect of the
Company’s businesses that cannot freely and readily be obtained from sources
outside of the Company. Confidential Information is meant to encompass the
broadest enforceable definition of the Company’s intellectual property, and
includes but is not limited to: financial and business information; customer and
potential customer lists; customer contact information; pricing policies; vendor
lists and information; third-party agreements and relationships; contractual,
business, and


7

--------------------------------------------------------------------------------




financial information relating to the Company’s customers or other third parties
which the Company is obligated to hold in confidence and/or not disclose;
personnel, medical, compensation, and benefits information relating to
employees, former employees, and persons affiliated with the Company; systems,
login identifications and passwords, processes, methods, and policies; company
strategies and plans; databases, company data, and technologies related to the
Company’s business; and marketing and advertising materials which have not been
published. “Confidential Information” shall not include information that Grantee
can establish was already in the public domain at the time of disclosure through
no fault of Grantee.
(f)    Separate Covenants. Each of the covenants contained in this Section
II.B.4 are separate and distinct covenants of Grantee.
5.    Section 409A of the Code. To the extent applicable, it is intended that
this Agreement and the Plan comply with or be exempt from the provisions of
Section 409A of the Code. This Agreement and the Plan shall be administered in a
manner consistent with this intent, and any provision that would cause this
Agreement or the Plan to fail to satisfy Section 409A of the Code shall have no
force or effect until amended to comply with or be exempt from Section 409A of
the Code (which amendment may be retroactive to the extent permitted by Section
409A of the Code and may be made by the Company without the consent of Grantee).
6.    No Continued Right as Service Provider. Nothing in the Plan or in this
Agreement confers on Grantee any right to continue as a Service Provider, or
interferes with or restricts in any way the rights of the Company or any
Subsidiary or Affiliate of the Company, which are hereby expressly reserved, to
discharge Grantee at any time for any reason whatsoever, with or without Cause,
except to the extent expressly provided otherwise in a written employment
agreement between Grantee and the Company or any Subsidiary.
7.    Effect on Other Benefits. In no event will the value, at any time, of the
Restricted Stock Units or any other payment or right to payment under this
Agreement be included as compensation or earnings for purposes of any other
compensation, retirement, or benefit plan offered to employees of, or other
Service Providers to, the Company or any Subsidiary unless otherwise
specifically provided for in such plan.
8.    Third-Party Beneficiaries. If Grantee is or was employed by a subsidiary
of the Company, then such subsidiary is intended to be a third-party beneficiary
of this Agreement and shall have the right to enforce this Agreement, including,
but not limited to, the provisions of Section II.B.4.
9.    Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.
10.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Restricted Stock Units and Grantee’s participation in
the Plan, or future awards that may be granted under the Plan, by electronic
means or request Grantee’s consent to participate in the Plan by electronic
means. Grantee hereby consents to receive such documents by electronic delivery
and, if requested, agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.


8

--------------------------------------------------------------------------------




11.    Nature of Grant. In accepting this Award, Grantee acknowledges that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time unless otherwise provided in the Plan or this Agreement;
(b)    the grant of the Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
restricted stock units, or benefits in lieu of restricted stock units, even if
restricted stock units have been granted repeatedly in the past;
(c)    all decisions with respect to future restricted stock unit grants, if
any, will be at the sole discretion of the Committee;
(d)    Grantee is voluntarily participating in the Plan;
(e)    the Restricted Stock Units and the Common Stock subject to the Restricted
Stock Units are an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or Grantee’s employer,
and which is outside the scope of Grantee’s employment contract, if any;
(f)    the Restricted Stock Units and the Common Stock subject to the Restricted
Stock Units are not intended to replace any pension rights or compensation;
(g)    the future value of the underlying Common Stock is unknown and cannot be
predicted with certainty;
(h)    Awards and resulting benefits are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments insofar as permitted by law;
(i)    in consideration of the grant of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Restricted Stock Units resulting from termination of Grantee’s employment with
the Company or Grantee’s employer (for any reason whatsoever and whether or not
in breach of local labor laws) and Grantee irrevocably releases the Company and
Grantee’s employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, Grantee shall be deemed irrevocably to have waived any entitlement to
pursue such claim; and
(j)    in the event Grantee ceases to be a Service Provider (whether or not in
breach of local labor laws), Grantee’s right to vest in the Restricted Stock
Units under the Plan, if any, will terminate effective as of the date that
Grantee is no longer a Service Provider and will not be extended by any notice
period mandated under local law (e.g., active service would not include a period
of “garden leave” or similar period pursuant to local law); the Committee shall
have the exclusive discretion to determine when Grantee is no longer a Service
Provider for purposes of the Restricted Stock Units.
12.    Non-U.S. Addendum. Notwithstanding any provisions in this Agreement, the
Restricted Stock Units shall also be subject to the special terms and conditions
set forth in the Non-U.S. Addendum attached as Appendix B to this Agreement for
Grantee’s country. Moreover, if Grantee relocates to one of the countries
included in the Non-U.S. Addendum, the special terms and conditions for such
country will apply to Grantee to the extent the Company determines that the
application of such terms and conditions


9

--------------------------------------------------------------------------------




are necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Non-U.S. Addendum attached hereto as Appendix B
constitutes part of this Agreement.
13.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that (a) no amendment shall materially adversely affect the
rights of Grantee under this Agreement without Grantee’s written consent, and
(b) Grantee’s consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with Section 409A of the Code or
Section 10D of the Exchange Act.
14.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Agreement.
15.    Governing Law. This Agreement is governed by and construed in accordance
with the laws of the State of Delaware, notwithstanding conflict of law
provisions.
16.    Clawback.
(a)    Any shares of Common Stock issued to Grantee in settlement of the
Restricted Stock Units (plus dividend equivalent payments) shall be subject to
the terms of this Agreement and the Company’s recoupment policy, if any, as in
effect from time to time. Further, notwithstanding anything in this Agreement to
the contrary, Grantee acknowledges and agrees that (a) this Agreement and this
Award described herein (and any settlement thereof) are subject to the terms and
conditions of such policy, or any other form of Company recoupment (or similar)
policy (if any) as may be in effect from time to time specifically to implement
Section 10D of the Exchange Act and any applicable rules or regulations
promulgated thereunder (including applicable rules and regulations of any
national securities exchange on which the Common Stock may be traded) (the
“Compensation Recovery Policy”), and (b) applicable provisions of this Agreement
shall be deemed superseded by and subject to the terms and conditions of the
Compensation Recovery Policy from and after the effective date thereof.
(b)    Without limiting the foregoing, violation of Section II.B.4 of this
Agreement prior to the final Vesting Date and thereafter, as determined by the
Board, shall result in the forfeiture of the Restricted Stock Units, and
clawback and recoupment of any shares of Common Stock issued or transferred to
Grantee in settlement of the Restricted Stock Units (plus dividend equivalent
payments).
(Signature Page Follows)


10

--------------------------------------------------------------------------------




This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.


TRIMAS CORPORATION
Dated as of: [grant date]
By:   /s/ Joshua A. Sherbin                          
Name: Joshua A. Sherbin
Title: Senior Vice President and General Counsel







GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN,
CONFERS ON GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION AS A SERVICE PROVIDER
OF THE COMPANY OR ANY PARENT OR SUBSIDIARY, NOR INTERFERES IN ANY WAY WITH
GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S SERVICE PROVIDER
RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT PRIOR
NOTICE.
BY CLICKING THE “ACCEPT” BUTTON BELOW, GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF
THE PLAN AND REPRESENTS THAT GRANTEE IS FAMILIAR WITH THE TERMS AND PROVISIONS
OF THE PLAN. GRANTEE ACCEPTS THIS AWARD SUBJECT TO ALL OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT AND THE PLAN. GRANTEE HAS REVIEWED THE PLAN AND
THIS AGREEMENT IN THEIR ENTIRETY. GRANTEE AGREES TO ACCEPT AS BINDING,
CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE COMMITTEE UPON ANY
QUESTIONS ARISING UNDER THE PLAN OR THIS AWARD.


11

--------------------------------------------------------------------------------








APPENDIX A
TO
RESTRICTED STOCK UNITS AGREEMENT


GLOSSARY
For purposes of this Agreement:


“Cause” means (a) Grantee’s conviction of or plea of guilty or nolo contendere
to a crime constituting a felony under the laws of the United States or any
State thereof or any other jurisdiction in which the Company or its Subsidiaries
conduct business; (b) Grantee’s willful misconduct in the performance of his or
her duties to the Company or its Subsidiaries and failure to cure such breach
within thirty (30) days following written notice thereof from the Company; (c)
Grantee’s willful failure or refusal to follow directions from the Board (or
direct reporting executive) and failure to cure such breach within thirty (30)
days following written notice thereof from the Board; or (d) Grantee’s breach of
fiduciary duty to the Company or its Subsidiaries for personal profit. Any
failure by the Company or a Subsidiary of the Company to notify Grantee after
the first occurrence of an event constituting Cause shall not preclude any
subsequent occurrences of such event (or a similar event) from constituting
Cause.


“Disability” (and similar terms) means Grantee’s physical or mental condition
resulting from any medically determinable physical or mental impairment that
renders Grantee incapable of engaging in any substantial gainful employment and
that can be expected to result in death or that has lasted or can be expected to
last for a continuous period of not less than 365 days. Notwithstanding the
foregoing, Grantee shall not be deemed to be Disabled as a result of any
condition that:


(a)
was contracted, suffered, or incurred while Grantee was engaged in, or resulted
from Grantee having engaged in, a felonious activity;



(b)
resulted from an intentionally self-inflicted injury or an addiction to drugs,
alcohol, or substances which are not administered under the direction of a
licensed physician as part of a medical treatment plan; or



(c)
resulted from service in the Armed Forces of the United States for which Grantee
received or is receiving a disability benefit or pension from the United States,
or from service in the armed forces of any other country irrespective of any
disability benefit or pension.



The Disability of Grantee and the date on which Grantee ceases to be a Service
Provider by reason of Disability shall be determined by the Committee, in
accordance with uniform principles consistently applied, on the basis of such
evidence as the Committee and the Company deem necessary and desirable, and its
good faith determination shall be conclusive for all purposes of the Plan. The
Committee or the Company shall have the right to require Grantee to submit to an
examination by a physician or physicians and to submit to such reexaminations as
the Committee or the Company shall require in order to make a determination
concerning Grantee’s physical or mental condition; provided, however, that
Grantee may not be required to undergo a medical examination more often than
once each 180 days. If Grantee engages in any occupation or employment (except
for rehabilitation as determined by the Committee) for remuneration or profit,
which activity would be inconsistent with the finding of Disability, or if the
Committee, on the recommendation of the Company, determines


i

--------------------------------------------------------------------------------





on the basis of a medical examination that Grantee no longer has a Disability,
or if Grantee refuses to submit to any medical examination properly requested by
the Committee or the Company, then in any such event Grantee shall be deemed to
have recovered from such Disability.


“Good Reason” means:


(a)
A material and permanent diminution in Grantee’s duties or responsibilities;



(b)
A material reduction in the aggregate value of base salary and bonus opportunity
provided to Grantee by the Company; or



(c)
A permanent reassignment of Grantee to another primary office more than 50 miles
from the current office location.



Grantee must notify the Company of Grantee’s intention to invoke termination for
Good Reason within 90 days after Grantee has knowledge of such event and provide
the Company 30 days’ opportunity for cure, and Grantee must actually terminate
Grantee’s employment with the Company prior to the 365th day following such
occurrence or such event shall not constitute Good Reason. Grantee may not
invoke termination for Good Reason if Cause exists or Grantee has violated
Section II.B.4 of the Agreement at the time of such termination.


“Qualifying Termination” means a termination of Grantee’s status as a Service
Provider with the Company or a Subsidiary for any reason other than:
(i)     death;
(ii)     Disability; or
(iii)     Cause; or
(iv)    by Grantee without Good Reason.


“Retirement” means termination of Grantee’s status as a Service Provider with
the consent of the Committee after attaining age 55 and five years of service
with the Company and its Subsidiaries.


“Service Provider” means an individual actively providing services to the
Company or a Subsidiary.


ii

--------------------------------------------------------------------------------







APPENDIX B
TO
RESTRICTED STOCK UNITS AGREEMENT


NON-U.S. ADDENDUM


Additional Terms and Conditions for Equity Grants Under the TriMas Corporation
2017 Equity and Incentive Compensation Plan, as amended




Terms and Conditions


This Addendum includes additional terms and conditions that govern the
restricted stock units (“RSUs”) granted to you under the TriMas Corporation 2017
Equity and Incentive Compensation Plan (referred to as the “Plan”) if you reside
in the United Kingdom. Certain capitalized terms used but not defined in this
Addendum have the meanings set forth in the Plan and/or your award agreement
(the “Agreement”) that relates to your award. By accepting your award, you agree
to be bound by the terms and conditions contained in the paragraphs below in
addition to the terms of the Plan, the Agreement, and the terms of any other
document that may apply to you and your award.


UNITED KINGDOM


Terms and Conditions


FSMA. This Addendum amends those provisions of the Plan, pursuant to Section 14
of the Plan, which are required to be amended in order for awards made under the
Plan, and communications concerning those awards, to be exempt from provisions
of the United Kingdom Financial Services and Markets Act 2000 (the “FSMA”) as a
sub-plan of the Plan. Any RSUs to which this Addendum applies shall apply solely
to Service Providers who are key employees of the Company, or a Subsidiary that
is a member of the same group as the Company, who are residents of, and provide
services in, the United Kingdom. For purposes of this Addendum, the term “group”
in relation to the Company shall bear the meaning given to such term in section
421 of the FSMA.


Disability. For purposes of the Agreement, the definition of “Disability” in
Appendix A hereto shall be qualified by the inclusion of the following phrase
after the word “means”: “, subject to and in compliance with the requirements of
laws of the United Kingdom,”.


Retirement. For purposes of the Agreement and notwithstanding the definition of
“Retirement” in Appendix A hereto, “Retirement” shall mean the termination of
Grantee’s services with the Company or a Subsidiary in circumstances reasonably
determined by the Committee to constitute retirement.


Dividend Equivalent Rights. Section II.A.3 of the Agreement is hereby amended in
its entirety to read as follows:


“Grantee shall be notionally credited with cash per Restricted Stock Unit equal
to the amount of each cash dividend paid by the Company (if any) to holders of
Common Stock generally with a record


iii

--------------------------------------------------------------------------------





date occurring on or after the Date of Grant and prior to the time when the
Restricted Stock Units are settled in accordance with Section II.A.2 hereof. Any
amounts notionally credited pursuant to the immediately preceding sentence shall
be subject to the same applicable terms and conditions (including vesting,
payment or forfeitability) as apply to the Restricted Stock Units based on which
the dividend equivalents were notionally credited, and such amounts shall be
paid in Common Stock at the same time as the Restricted Stock Units to which
they relate. The number of shares so paid in Common Stock shall be rounded down
to the nearest whole number and shall be determined by dividing the amounts so
notionally credited by the Market Value per Share on the payment date.
Notwithstanding the foregoing provisions of this Section II.A.3, Grantee shall
not be entitled to the cash notionally credited at any time to the Restricted
Stock Units (or the Common Stock representing the same, as the case may be)
either legally or beneficially unless and until Grantee becomes entitled to
receive the actual Common Stock in respect of this Award pursuant to Section
II.A.2 of this Agreement.”


Non-Transferability of Award. Section II.B.1 of the Agreement is hereby amended
in its entirety to read as follows:


“Except as described below, this Award and the Restricted Stock Units subject to
this Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution provided that the persons to whom rights under RSUs may be
transferred shall be limited to Grantee’s children and step-children under the
age of eighteen, spouses and surviving spouses and civil partners (within the
meaning of the United Kingdom Civil Partnerships Act 2004) and surviving civil
partners. This Award shall lapse and any unvested Restricted Stock Units subject
to this Award shall be forfeited if a bankruptcy order is made in respect of
Grantee.”


Withholding. Section II.B.2 of the Agreement is hereby amended in its entirety
to read as follows:


“Grantee hereby indemnifies the Company, Grantee’s employer or any other person
in respect of:


(i)
any amount of income tax for which the Company, Grantee’s employer or any other
person is obliged to account under the Pay-As-You-Earn system and any amounts of
employee’s national insurance contributions arising from the vesting of this
Award (or which would not otherwise have arisen but for the grant of this Award
to Grantee); and



(ii)
any amount of income tax for which the Company, Grantee’s employer or any other
person is obliged to account under the Pay-As-You-Earn system and any amounts of
employee’s national insurance contributions arising in respect of, or in
connection with the holding or disposal by Grantee of the shares of Common Stock
acquired pursuant to this Award or the conversion of such shares of Common Stock
into securities of another description whilst such shares of Common Stock are
held by Grantee,

 
and in pursuance of such indemnity, Grantee hereby agrees that he or she shall
pay to the Company (or to such other entity as directed by it) such amount as
shall be notified to Grantee by the Company as being due on any occasion under
such indemnity, within seven days after being so notified. To the extent that
Grantee fails to pay any amount so notified to him or her by the Company within
seven days after such notification, Grantee hereby agrees that the


iv

--------------------------------------------------------------------------------





Company may withhold, or procure the withholding, from any salary, wages,
payment or payments due to Grantee from the Company or Grantee’s employer an
amount which is equal to the amount notified to Grantee, sell or procure the
sale of sufficient of the shares of Common Stock acquired by Grantee pursuant to
this Award on behalf of Grantee to produce a sum which after any costs of sale
is sufficient to discharge the amount so notified to Grantee and retain such sum
or make such other arrangements, by which Grantee hereby agrees to be bound, so
as to ensure that the amount notified to Grantee is discharged in full. The
Company will not be obliged to deliver any shares of Common Stock to Grantee
pursuant to this Award if Grantee fails to comply with his or her obligations
under the foregoing provisions of this Section II.B.2 and Grantee shall not be
entitled to receive the delivery of such shares of Common Stock.


It is a further condition of delivery of any shares of Common Stock pursuant to
the vesting of this Award that Grantee will, if required to do so by the
Company, enter into a joint election under section 431(1) of the Income Tax
(Earnings and Pensions) Act 2003 of the United Kingdom (“ITEPA”), the effect of
which is that the Common Stock will be treated as if they were not restricted
securities and that sections 425 to 430 of ITEPA will not apply to those
shares.”


Restrictive Covenants. Section II.B.4(c) is hereby amended in its entirety to
read as follows:


“(c)    Covenants Against Competition and Solicitation. Each of the restrictions
set out in this Section II.B.4(c) constitutes an entirely separate, severable
and independent obligation of Grantee. They are entered into in order to
safeguard the legitimate business interests of the Company and particularly the
goodwill of the Company in connection with its clients, suppliers and employees.
Each separate restriction applies whether Grantee undertakes the activity in
question directly or indirectly through a third party and whether it is
undertaken on his own behalf or on behalf of, or in conjunction with, any firm,
company or person.
Grantee covenants that Grantee will not for the Restricted Period:
(i)
entice or solicit or endeavour to entice or solicit away from the Company or any
Group Company any Relevant Employee;

(ii)
employ or otherwise engage or otherwise facilitate the employment or engagement
of any Relevant Employee;

(iii)
solicit or endeavour to supply Restricted Goods or Services to any Relevant
Customer;

(iv)
supply or be involved with the supply of Restricted Goods or Services to any
Relevant Customer;

(v)
have any business dealings with any Relevant Customer on behalf of a Relevant
Business;

(vi)
carry on or be concerned as a principal or agent in any Relevant Business within
the Restricted Area;

(vii)
carry on or be concerned as a partner or member in any Relevant Business within
the Restricted Area;



v

--------------------------------------------------------------------------------





(viii)
be employed or engaged as a worker in any Relevant Business that operates or
seeks to operate within the Restricted Area;

(ix)
be engaged as a consultant (directly or through another entity) or adviser to
any Relevant Business within the Restricted Area;

(x)
carry on or be concerned as a director of any Relevant Business within the
Restricted Area;

(xi)
hold a material financial interest in any Relevant Business within the
Restricted Area;

(xii)
hold a shareholding in any Relevant Business within the Restricted Area,
disregarding any financial interest of a person in securities which are listed
or dealt in on any Recognised Stock Exchange if that person, Grantee and any
person connected with Grantee are interested in securities which amount to less
than five per cent of the issued securities of that class and which, in all
circumstances, carry less than five per cent of the voting rights (if any)
attaching to the issued securities of that class; and

(xiii)
be a person with significant control (under part 21A of the United Kingdom
Companies Act 2006) in any Relevant Business within the Restricted Area.

The restrictions in above only apply in respect of business activities which
compete or seek to compete with the Company and nothing in these provisions
seeks to prevent Grantee in connection with activities which do not compete with
the Company.
While the restrictions above are considered by Grantee and the Company to be
reasonable in all the circumstances, it is recognized that such restrictions may
fail for unforeseen reasons and, it is therefore agreed that if any of the
restrictions are held to be void, but would be valid if part of the wording were
deleted or if the periods (if any) specified were reduced or the areas dealt
with reduced in scope, such restrictions shall apply with such modifications as
may be necessary to make them valid and effective.”
Definitions. Section II.B.4(e) is hereby amended in its entirety to read as
follows:


“(1)    “Company” means (A) during the Grantee’s employment with the Company,
the Company and any and all direct and indirect subsidiary, parent, affiliated
or related companies of the Company for which the Grantee has worked or had
responsibility during the Grantee’s employment with the Company, and (B) after
the Grantee’s termination of employment with the Company, the Company and any
and all direct and indirect subsidiary, parent, affiliated or related companies
of the Company for which Grantee worked or had responsibility at the time of the
Grantee’s termination of employment and at any time during the one-year period
prior to such termination of employment.


(2)    “Competitive Business” means a person or entity that engages in any
business engaged in by the Company, and that does so in a geographic area in
which the Company engage(s) in that business, and “engages” includes actively
planning to engage in the business.


vi

--------------------------------------------------------------------------------





(3)    “Confidential Information” means trade secrets of the Company and all
other confidential or proprietary information that relates to any aspect of the
Company’s businesses that cannot freely and readily be obtained from sources
outside of the Company. Confidential Information is meant to encompass the
broadest enforceable definition of the Company’s intellectual property, and
includes but is not limited to: financial and business information; customer and
potential customer lists; customer contact information; pricing policies; vendor
lists and information; third-party agreements and relationships; contractual,
business, and financial information relating to the Company’s customers or other
third parties which the Company is obligated to hold in confidence and/or not
disclose; personnel, medical, compensation, and benefits information relating to
employees, former employees, and persons affiliated with the Company; systems,
login identifications and passwords, processes, methods, and policies; company
strategies and plans; databases, company data, and technologies related to the
Company’s business; and marketing and advertising materials which have not been
published. “Confidential Information” shall not include information that Grantee
can establish was already in the public domain at the time of disclosure through
no fault of Grantee.
(4)    “Restricted Area” means the United Kingdom and any other country in the
world where, on the Relevant Date, the Company carries on a Relevant Business
and with which Grantee had material involvement during the 12 months prior to
the Relevant Date.
(5)    “Relevant Business” means any business or part of a business involving
the supply of Restricted Goods or Services.
(6)    “Relevant Customer” means a person, firm or company who in the twelve
months immediately before the Relevant Date conducted a business relationship
(including, without limitation, the provision of services and the negotiation
for the same) with the Company and with whom Grantee had significant contact in
the course of Grantee’s employment with the Company.
(7)    “Relevant Date” means the earlier of (x) the date of termination of
Grantee’s employment, and (y) the start of any period of garden leave or
exclusion under Grantee’s contract of employment with the Company.
(8)    “Relevant Employee” means any senior employee who has significant
customer or client contact, or valuable technical skills, and with whom Grantee
has had significant contact during the course of his employment with the
Company.
(9)    “Restricted Goods or Services” means products for customers in the
consumer products, aerospace, industrial, petrochemical, refinery and oil and
gas end markets, and the design, manufacture and marketing thereof.
(10)    “Restricted Period” means: (x) for restrictions set forth in clauses (i)
to (v) of Section II.B.4(c), during Grantee’s employment and for a period of
twelve months after the Relevant Date; and (y) for restrictions set forth in
clauses (vi) to (xiii) of Section II.B.4(c), during Grantee’s employment and for
a period of nine months after the Relevant Date.”


vii

--------------------------------------------------------------------------------





Data Privacy. A new Section II.B.17 is added to the Agreement to read as
follows:


The Company and Rieke Packaging Systems Limited (the “Grantee’s Employer”),
(together the “Relevant TriMas Companies”) will process the Grantee’s personal
data in connection with the Plan. For the purposes of data protection
legislation, the Relevant TriMas Companies will each act as controller in
relation to such personal data.
Categories of Personal Data
The categories of personal data that we will process in connection with the Plan
are the Grantee’s:
•
name;

•
date of birth;

•
job title;

•
home address (and, if different, mailing address) and postal code;

•
telephone number;

•
social insurance, national insurance, US taxpayer and/or foreign tax
identification number;

•
salary;

•
country of citizenship and nationality;

•
any Common Stock or directorships held in any of the Relevant TriMas Companies;

•
details of all awards or any other entitlement to Common Stock awarded,
cancelled, exercised, vested, unvested or outstanding in Grantee’s favour; and

•
reference number (where relevant to link the Grantee’s benefits under the Plan
to other documentation issued to or from the US Department of the Treasury
Internal Revenue Service).

The processing of the personal data set out above is mandatory in order for the
Relevant TriMas Companies to provide and administer the Plan.
Purposes of Processing Personal Data
The Relevant TriMas Companies will process the Grantee’s personal data for the
purposes of:
•
administering and maintaining the Plan relating to the Grantee and records
associated with the Plan (including maintaining a database of Participants in
the Plan);

•
providing information to (i) trustees of any employee benefit trust or (ii) the
third party administrators involved directly or indirectly in the operation of
the Plan (as set out in the “Sharing Personal Data with Third Parties” section
below);

•
providing information relating to Grantee in connection with the operation of
the Plan to HM Revenue and Customs in the United Kingdom as required by law;



viii

--------------------------------------------------------------------------------





•
to enable any potential purchasers of the business and/or assets of any of the
Relevant TriMas Companies and/or their Subsidiaries to (i) complete due
diligence on, and value, the business and/or assets; and (ii) use such personal
data for the operation of their business;

•
obtaining legal and other professional advice; and

•
establishing, exercising or defending legal rights.

Legal Basis for Processing Personal Data
The processing of the Grantee’s personal data:
•
in relation to the information provided to HM Revenue and Customs in the United
Kingdom and the Department of the Treasury Internal Revenue Service in the
United States of America, is necessary for compliance with a legal obligation to
which the Relevant TriMas Companies are subject;

•
in relation to (i) obtaining legal and other professional advice; and (ii)
establishing, exercising or defending legal rights, is pursuant to the Relevant
TriMas Companies’ legitimate interests of commencing and/or handling any legal
proceedings (including prospective legal proceedings), for obtaining legal
advice or for establishing, exercising or defending legal rights;

•
in respect of all other personal data set out above, is necessary for the
performance of the Restricted Stock Units Agreement between the Grantee and
TriMas Corporation.

The Relevant TriMas Companies will also process the Grantee’s personal data as
necessary to comply with any legal obligations to which the Relevant TriMas
Companies are subject.
Sharing Personal Data with Third Parties
The Grantee’s personal details as set out above will be transferred between the
Grantee’s Employer and the Company in order to administer and maintain the Plan
and records associated with the Plan.
The Company is based in the United States of America which is not designated by
the European Commission as providing an adequate level of protection for
personal data. As such, the Grantee’s Employer and the Company have entered into
a data transfer agreement governed by standard data protection clauses adopted
by the Commission to safeguard personal data in respect of these transfers. The
Grantee can obtain a copy of this data transfer agreement by contacting the
TriMas Corporate Benefits Group at 248-631-5450 or 38505 Woodward Avenue, Suite
200, Bloomfield Hills, Michigan 48304. 
The Relevant TriMas Companies will also share the Grantee’s personal data with
National Financial Services LLC, Fidelity Stock Plan Services LLC and Fidelity
Brokerage Services LLC (part of the FMR LLC group of companies) which are based
in the United States of America. The Company has entered into a data transfer
agreement governed by standard data protection clauses adopted by the Commission
to safeguard personal data in respect of these transfers. The Grantee can obtain
a copy of this data transfer agreement by either, (1) contacting your local
human resources representative, (2) contacting Fidelity Stock Plan Services by
calling 1-800-544-9354 (Domestic) or 1-800-544-0275 (International), and (3) by
logging


ix

--------------------------------------------------------------------------------





into Grantee’s Fidelity account at www.netbenefits.fidelity.com and visiting the
Plan & Grant Documents section of the Grantee’s account. 
In the event that the Relevant TriMas Companies sell any part(s) of their
business and/or assets, they will also disclose the Grantee’s personal data to
actual or potential purchasers of parts of its business or assets, and their
respective advisers and insurers for the potential purchaser’s legitimate
interests of:
•
enabling potential purchasers to complete due diligence on, and value, the
business and/or assets;

•
transferring the personal data in connection with any relevant sale and the
transfer of the Relevant TriMas Company’s contractual rights and/or obligations;
and

•
the use of such personal data by a purchaser for the operation of its business.

The Relevant TriMas Companies will also share the Grantee’s personal data with:
•
its professional advisors, auditors, service providers;

•
HM Revenue and Customs in the United Kingdom and the Department of the Treasury
Internal Revenue Service in the United States of America and other regulators,
and governmental and law enforcement agencies; and

•
third parties if it is under a duty to disclose or share the Grantee’s personal
data in order to comply with any laws, regulations or good governance
obligations, or in order to enforce or to protect its rights, property or
safety, or that of its customers or other persons with whom it has a business
relationship.

Retention of Personal Data
The Relevant TriMas Companies will retain the Grantee’s personal data for the
duration of the Plan and for a further period of eight years after the Grantee
ceases to be a member of the Plan.
The Relevant TriMas Companies will retain the Grantee’s personal data for longer
than the period specified above if required by law, to defend or exercise legal
rights (such as defending legal claims) or to comply with regulatory
obligations.
The Grantee’s Rights
In order to control the use of their personal data, each Grantee has the
following controls over their personal data:
•
Each Grantee may request access to or copies of the personal data that the
Relevant TriMas Companies hold about them by contacting their local human
resources representative;

•
If the Grantee believes that any information the Relevant TriMas Companies hold
about them is incorrect or incomplete, the Grantee should contact their local
human resources representative as soon as possible. The Relevant TriMas
Companies will take steps to seek to correct or update any information if they
are satisfied that the



x

--------------------------------------------------------------------------------





information they hold is inaccurate. In certain circumstances, the Grantee may
also request that the Relevant TriMas Companies restrict their processing;
•
Each grantee may request that their personal data be deleted where it is no
longer necessary for the purposes for which it is being processed and provided
there is no other lawful basis for which the Relevant TriMas Companies may
continue to process such personal data. The Grantee can exercise this right by
contacting their local human resources representative;

•
If the Relevant TriMas Companies are processing the Grantee’s personal data to
meet their legitimate interests (as set out above), the Grantee may object to
the processing of their personal information by the Relevant TriMas Companies.
If the Relevant TriMas Companies are unable to demonstrate their legitimate
grounds for that processing, they will no longer process the Grantee’s personal
information for those purposes;

•
Where the Grantee has provided the Relevant TriMas Companies with their personal
data that the Relevant TriMas Companies process using automated means, the
Grantee may be entitled to a copy of that personal data in a structured,
commonly-used and machine readable format. The Grantee can exercise this right
by contacting their local human resources representative.

The Grantee should contact their local human resources representative in
relation to any concerns about how their personal data is processed and the
Relevant TriMas Companies will try to resolve the Grantee’s concerns. However,
if the Grantee considers that the Relevant TriMas Companies is in breach of its
obligations under data protection laws, the Grantee may lodge a complaint with
the Information Commissioner’s Office in the United Kingdom (such as by
accessing https://ico.org.uk/concerns/).
Loss of Office or Employment. A new Section II.B.18 is added to the Agreement to
read as follows:


“In no circumstances shall Grantee, on ceasing to hold the office or employment
by virtue of which he has been granted this Award, be entitled to any
compensation for any loss of any right or benefit or prospective right or
benefit under this Award or the Plan which he might otherwise have enjoyed
whether such compensation is claimed by way of damages for wrongful dismissal or
other breach of contract or by way of compensation for loss of office or
otherwise.”


xi